Case 1:03-cv-09849-GBD-SN Document 892 Filed 02/23/21 Page 1 of 6

JOSEPH GIARAMITA

TRIAL ATTORNEY SINCE 1984

eR a SLANE NTS ELSE LALLA IEEE IB AER AE ITEC LEND EMAL AIA ALLELE LEIFER ERE AMELIE IOLE TEAR A ICL OTIS

LAW OFFICES
8215 FIFTH AVENUE
BROOKLYN, NEW YORK 11209
TELEPHONE: 718 748-4440
718 236-4747

February 19, 2021 FACSIMILE: 718 748-4272
, Se? * EMAIL: nytriallawyer@aol.com
Magistrate Judge Sarah Netburn WEBSITE: www.nytriallawyer.org

U.S. District Court Southern District of New York
40 Foley Square
New York, New York 10007

Re: In Re Terrosist attacks on September 11, 2001
1:03 — md- 01570-GBD — SN

Plaintiff: Michael Cioffi
Dear Honorable Magistrate Netburn:
This letter is intended to be a motion to be substituted as counsel for Michael Cioffi.

I sent the enclosed letters and consents to Motley, Rice without response. I apologize for contacting the

Court but I have been unable to resolve it without Court intervention. Copies of my prior
correspondence is enclosed.

Sincerely,

    
AYN

Case 1:03-cv-09849-GBD-SN Document 892 Filed 02/23/21 Page 2 of 6

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT CF NEW YORK
Xx
File No.: 1:03-md-d570-GBO-SN

In Re: Terrorist Attacks on September 11, 2001 CONSENT TO
CHANGE ATTORNEY

X

 

IT IS HEREBY CONSENTED that MICHAEL CIOFFI, is now represented by
attorney(s) JOSEPH GIARAMITA, ESQ., 8215 Fifth Avenue, Brooklyn, New York 11209 in
the above entitled action in place and instead of MOTLEY, RICE as of the date hereof.

Dated: February 2 , 2019

 

 

 

 

 

JOSEP ARMITA, ESQ.
le . /

Lp f/f

i. 7

 

actace CIOFFI

STATE OF NEW YORK )
COUNTRY OF KINGS ) Ss.

“0
On the ,day of February , 2019 before me, the undersigned, personally appeared
MICHAEL CIOFFI, personally known to me or proved to me on the basis of satisfactory
evidence to be the individual(s) whose name(s) is (are) subscribed to the within instrument and
acknowledge to me that he/she/they executed the same in his/her/their capacity(ies), and that
by his/her/their signature(s) on the instrument, the individual(s), or the person upon behalf of
which the individual(s) acted, executed the instrument.

Jha Cee
MIGHAEL ANTHONY CACCIAPUOTI Notary Public

Notary Public - State of New York
NO. 010A6345339
Quatified in Richmond County ¢
My Commission Expires Jul 25, 2020 _

 

    
    

f. 017

 
Case 1:03-cv-09849-GBD-SN Document 892 Filed 02/23/21 Page 3 of 6

JOSEPH GIARAMITA

TRIAL ATTORNEY SINCE 1984

RETR SOT T

LAW OFFICES
8215 FIFTH AVENUE
BROOKLYN, NEW YORK 11209
TELEPHONE: 718 748-4440
718 236-4747

July 7, 2020 FACSIMILE: 718 748-4272
EMAIL: nytriallawyer@aol.com

Motley, Rice

28 Bridgeside Blvd.

Mount Pleasant, South Carolina 29464
Re: Michael Cioffi
Counselors:

Enclosed please find a consent to change attorney for Michael Cioffi. A previous consent was sent to

you on May 21, 2019, a copy is enclosed for your reference. Please immediately execute the consent to
prevent a motion.

Please contact my office if you have any questions and thank you for your assistance.

Sincerely, =

  
 

BY REGULAR MAIL
AND EMAIL www.motleyrice.com
ys

Case 1:03-cv-09849-GBD-SN Document 892 Filed 02/23/21 Page 4 of 6

~ UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
In se Terrorist Attacks on September 11,2001 |03MDLI570(GBD(SN)
ECF Case

 

CONSENT ORDER GRANTING SUBSTITUTION OF ATTORNEY

Notice is hereby given that, subject to approval by the Court, Michael Cioffi, substitutes Joseph
Giaramita, Esq., 8215 Fifth Avenue, Brooklyn, New York 11209 as counsel of records in place.

Contact information for new counsel is as follows:

    
 

Avenue
Brooklyn, New York 11209
718/748-4440

718/748-4242
I consent to the above substitution. FL/e
LY
Date: W 4 VY, WrVeO f/-
ao CIOFFI

I consent to being substituted.

Date:

 

MOTLEY, RICE
28 Bridgeside, Blvd.
Mount Pleasant, SC 29464

I, Joseph Giaramita, Esq., hereby consent to the above substitution of co

  
   

Date: July , 2020

 

itth Avenue
Brooklyn, New York 11209
Tel: 718/748-4440

Fax: 718/748-4272

Email: nytriallawyer@aol.com

The substitution of attorney is hereby approved and so ORDERED.

Date:

 

UNITED STATES DISTRICT JUDGE

f.049

 
Case 1:03-cv-09849-GBD-SN Document 892 Filed 02/23/21 Page 5 of 6

JOSEPH GIARAMITA

TRIAL ATTORNEY SINCE 1984

a pert 6 BENE PIETRO SOTTO TN SII AEG AIST TTL LE

LAW OFFICES
8215 FIFTH AVENUE
BROOKLYN, NEW YORK 11209
‘TELEPHONE: 718 748-4440

718 236-4747
May#/2019 FACSIMILE: 718 748-4272
EMAIL: nytriallawyer@aol.com
Motley, Rice
28 Bridgeside Blvd.

Mount Pleasant, South Carolina 29464

Re: Michael Cioffi

Counselors:

Enclosed please find a consent to change attorney for Michael Cioffi.

Please contact my office if you have any questions.

Sincerely,

Joseph Giaramita
_Attorney at Law

BY REGULAR MAIL
AND EMAIL www.motleyrice.com
Case 1:03-cv-09849-GBD-SN Document 892 Filed 02/23/21 Page 6 of 6

_ UNITED STATES DISTRICT COURT
|| SOUTHERN DISTRICT OF NEW YORK
| 2
File No.: 1:03-md-d570-GBO-SN

| In Re: Terrorist Attacks on September 11, 2001 CONSENT TO
| CHANGE ATTORNEY

X

 

IT IS HEREBY CONSENTED that MICHAEL CIOFFI, is now represented by
: attorney(s) JOSEPH GIARAMITA, ESQ., 8215 Fifth Avenue, Brooklyn, New York 11209 in
the above entitled action in place and instead of MOTLEY, RICE as of the date hereof.

| Dated: February 5 , 2019

 

 

 

| | acta CIOFFI

STATE OF NEW YORK )
COUNTRY OF KINGS ) Se

ap’?

On fhe! "day of February , 2019 before me, the undersigned, personally appeared
_ MICHAEL CIOFFI, personally known to me or proved to me on the basis of satisfactory
. evidence to be the individual(s) whose name(s) is (are) subscribed to the within instrument and
| acknowledge to me that he/she/they executed the same in his/her/their capacity(ies), and that
| by his/her/their signature(s) on the instrument, the individual(s), or the person upon behalf of
i | which the individual(s) acted, executed the instrument.

fe Public

   
   

 

MICHAEL ANTHONY CACCIAPUOTI
Notary Public - State of New York
NO. 010A6345339
¥ Qualified in Richmond County
4 My Commission Expires Ju! 25, 2020 =

>

ogee,

   
 

pry

|| £017
